DocuSign Envelope ID: 88208F6F-846F-4ED4-A0FD-C54C3F5A45CE
               Case 4:20-cv-04240 Document 13-1 Filed on 03/02/21 in TXSD Page 1 of 10




                                                                                                  Lessee No. ____________
                                                                                                               107880

                                              Equipment Lease Agreement

This EQUIPMENT LEASE AGREEMENT, dated as of                     08-16-2019    (this “Lease”) is entered into by and

between ClickLease LLC (“Lessor”), and           Xavier Henderson a TX LLC      (“Lessee”)

located at    7506 del glen ln, null, Houston, TX, 77072
1- Certains Definitions:

Equipment:

                                                     VIN/Serial
   Manufacture                 Model                                           Supplier                     Location
                                                      Number
     See invoice:       See invoice: Q1224-          See invoice:
                                                                                                         7506 del glen ln
      Q1224-1                    1                    Q1224-1




 The equipment set forth above, as well as, in each case, all related software, intellectual property, accessories, additions,
 improvements, replacement parts, insurance, warranty, rights and claims, books and records and all proceeds of and/or
 related to the foregoing, in each case, now existing and hereafter arising, shall be referred to as the "Equipment."




 TERM OF LEASE:       22                      months (“Term”).   INITIAL PAYMENT DATE:                   09-16-2019
 ADVANCE PAYMENT: $                       199.00           to be applied to Documentation Fees.
 MONTHLY BASE PAYMENT: $                    358.03           per month + Applicable Taxes (“Periodic Payment(s)”)

 PURCHASE OPTION AMOUNT $                            716.06




                                                   Exhibit A                                 ClickLease_000001
DocuSign Envelope ID: 88208F6F-846F-4ED4-A0FD-C54C3F5A45CE
                  Case 4:20-cv-04240 Document 13-1 Filed on 03/02/21 in TXSD Page 2 of 10
 2. Lease and Periodic Payments. Lessor agrees to lease to Upon the expiration or other termination of the Term of this Lease,
 Lessee, and Lessee agrees to lease from Lessor, the Equipment on Lessee shall have the obligation, and Lessor shall have the right, to
 the terms and conditions set forth herein, including, but not limited remove, or to cause the removal of, the corresponding Equipment
 to, paying the Periodic Payments (identified above) to Lessor as set from the premises whereon the same is then located, for return to
 forth herein. The first Periodic Payment shall be due on the Initial Lessor pursuant to the provisions of this Lease, whether or not any of
 Payment Date (defined herein), and subsequent Periodic Payments the Equipment is affixed or attached to realty or to any building, and,
 shall be due on the same day of each successive month during the in the exercise of such right, Lessor shall not be liable for any
 Term (identified above), or on such other date so designated by damage caused to realty or any such building occasioned by any
 Lessor, in its sole discretion. Periodic Payments (and any other removal of the Equipment by Lessor and/or its agents. All
 amounts due hereunder or under this Lease) received by Lessor replacement parts, additions and accessories incorporated in or
 shall be applied, in Lessor’s sole discretion, to the sums due by affixed to the Equipment after the commencement of this Lease shall
 Lessee. Lessee shall pay Lessor the Periodic Payments and other become the property of Lessor.
 sums due hereunder, without prior notice or demand, in the 6. Title. Lessor Equipment shall at all times have title and ownership
 amounts and at the times specified above. All payments due of the Equipment, and Lessee shall acquire no ownership, title,
 hereunder are due whether or not Lessee is invoiced or receives property, right, equity, or interest in the Equipment other than its
 notice from Lessor. If any payment (Automated Clearing House interest as Lessee under this Lease. If, and to the extent, Lessee is
 (ACH) or otherwise) made to Lessor is returned and/or dishonored, deemed to have acquired any rights in the Equipment by reason of
 Lessee shall be assessed a fee of $30.00 in addition to any other the payment of a deposit or down payment or the execution of a
 applicable charges. TIME IS OF THE ESSENCE with respect to purchase order or purchase agreement or otherwise, such rights are
 Lessee’s obligations to make the payments due hereunder.              hereby sold, assigned and transferred to Lessor free and clear of any
 3. Delivery and Acceptance. Lessee shall inspect the Equipment liens. The parties further intend and agree that the Equipment shall
 to confirm it is acceptable. Provided that Lessee has not otherwise remain personal property, notwithstanding the manner in which it
 accepted the Equipment in writing, it shall be conclusively may be affixed to any real property. Lessee shall maintain the
 presumed that Lessee unconditionally accepted the Equipment on Equipment free from all claims, liens and legal processes of creditors
 its delivery date unless Lessee has sent Lessor written notice of of Lessee and defend, at its own expense, Lessor’s title to the
 non-acceptance within five (5) days of the date the Equipment was Equipment from such claims. Lessee shall notify Lessor immediately
 delivered to the Lessee, which notice must (i) state that Lessee upon receipt of notice of any lien or claim affecting the Equipment or
 does not accept the Equipment and a genuine specific reason for in Lessor’s rights with respect to the Equipment.
 such non-acceptance; and (ii) be sent by overnight delivery through 7. Maintenance and Repairs. Lessee shall, at its own expense, (a)
 (A) a nationally recognized company such as Federal Express or maintain the Equipment in good and safe operating order, repair and
 UPS, or (B) the United States Postal Service (such as Express Mail or condition, and in accordance with the requirements of the
 similar service) to Lessor at 1182W 2400S, West Valley, UT 84119. manufacturer’s recommendations, requirements and/or guidelines
 Once the Equipment is accepted, it shall be unconditionally and any governmental authority, domestic or foreign, having
 accepted by Lessee for all purposes of this Lease and all of Lessee’s jurisdiction thereof, or any other requirements imposed by Lessor, (b)
 obligations thereunder shall commence. All expenses incurred in procure and pay for all fuel, service, inspections, overhauls,
 connection with Lessor’s purchase of the Equipment (including replacements, substitutions, materials and labor necessary or
 shipment, delivery, installation, and servicing of the Equipment by desirable for the proper use, repair, operation and maintenance of
 the manufacturer or supplier or by any other party) shall be the the Equipment, (c) keep the Equipment protected from the elements
 responsibility of Lessee. If Lessee shall, for any reason, refuse to when not in use, and (d) provide for proper disposal of bi-products as
 accept delivery of the Equipment, Lessee will have all rights and well as any materials, fluid or other items used and/or related to the
 assume all obligations as a purchaser of the Equipment and will Equipment. LESSEE SHALL NOT MAKE ANY ALTERATIONS,
 indemnify and hold Lessor harmless from and against any and all MODIFICATIONS, ADDITIONS OR IMPROVEMENTS TO THE
 claims and damages, if any (including reasonable attorneys’ fees) of EQUIPMENT WITHOUT LESSOR’S PRIOR WRITTEN CONSENT,
 the manufacturer, supplier or any other person relating to the WHICH CONSENT MAY BE GRANTED, WITHHELD AND/OR
 Equipment. For the purposes of this Lease, the date on which CONDITIONED                   IN    LESSOR’S       SOLE     AND      ABSOLUTE
 Lessee accepts the Equipment shall be referred to as the DISCRETION. Lessee shall, at all times, comply with all applicable
 “Commencement Date” and Lessor is authorized to fill in such date Federal, state or local law, statute, rule or regulation or the common
 as the Initial Payment Date above. In the event that the Lessor law relating to the Environment, Release of substances and/or
 chooses, in its sole discretion, an Initial Payment Date that is occupational health and safety. As used herein, the terms “Release”
 different from the Commencement Date, then Lessee shall be liable and “Environment” shall have the meaning set forth in the Federal
 to Lessor for an interim payment (the “Interim Rent Payment”) in an Comprehensive Environmental Compensation, Liability and Response
 amount equal to the Periodic Payment divided by 30 and then Act of 1980, as amended.
 multiplied by the number of days between, and including, the 8. Loss, Insurance and Risk of Loss. Lessee shall bear the entire
 Commencement Date to, but excluding, the Initial Payment Date. risk of and shall obtain insurance to cover any loss, theft, damage,
 The time frame covered by the Interim Rent Payment shall be destruction or requisition (each, a "Casualty") of the Equipment, from
 added to the Term. The Interim Rent Payment shall be due and any cause whatsoever, commencing with shipment of the Equipment
 payable upon the execution of this Lease, or at such other time as to Lessee. Lessee shall promptly notify Lessor in writing of any
 determined by Lessor in its sole discretion and payable on demand. Casualty and follow Lessor's directive by either (i) placing the
 In the event the Initial Payment Date is not set forth above at the affected Equipment in its pre-Casualty condition, at Lessee's sole
 time this Lease is executed by Lessee, Lessor is authorized to select cost and expense; or (ii) paying all obligations, less the net Casualty
 an Initial Payment Date (and advise Lessee of the Initial Payment proceeds received by Lessor. Lessor and its assigns shall be named
 Date selected by delivery of its invoice or another writing) upon as Lessee’s loss payee and additional insured on all insurance
 acceptance of the Equipment by Lessee.                                policies covering the Equipment. Upon Lessor's written request,
 4. Non-Cancelable. THIS LEASE IS IRREVOCABLE AND MAY Lessee agrees to provide Lessor valid evidence of its insurance. If
 NOT BE CANCELLED, TERMINATED OR REVOKED BY LESSEE Lessee fails to obtain the appropriate insurance as determined in
 DURING THE TERM OR OTHERWISE FOR ANY REASON Lessor's sole discretion ("Appropriate Insurance") and without Lessor
 WHATSOEVER.                                                           waiving any default by Lessee as a result, Lessor has the right to
 5. Equipment Location. Equipment delivered shall not be purchase, at Lessee's expense, the Appropriate Insurance. If Lessor
 removed from the “Equipment Location” specified above, without purchases Appropriate Insurance on behalf of Lessee, Lessee
 Lessor’s express prior written consent, which consent may be acknowledges and agrees that: (i) the premium Lessor invoices to
 granted, withheld or conditioned in Lessor’s sole and absolute the Lessee may be higher than what Lessee could be paying had
 discretion. Lessor shall have the right to inspect Equipment at any Lessee obtained its own insurance; (ii) Lessor may receive a profit;
 reasonable time. If Lessor requests Lessee to affix labels to the and (iii) Lessor is not a seller of insurance. Lessor shall not be liable
 Equipment stating that Equipment is owned by Lessor, Lessee shall for loss or damage resulting from any failure of or delay in delivery,
 affix such labels to the Equipment and keep them in a prominent damage to the Equipment, governmental regulations, strike,
 place. Lessee hereby authorizes Lessor to insert in this Lease and/or embargo and/or a failure to obtain Appropriate Insurance or any
 other related documents the serial numbers and other identification insurance.
 data of the Equipment, as applicable.




                                                       Exhibit A                                     ClickLease_000002
DocuSign Envelope ID: 88208F6F-846F-4ED4-A0FD-C54C3F5A45CE
                 Case 4:20-cv-04240 Document 13-1
 9. Lessee Representations, Warranties, Agreements and
                                                                        Filed on 03/02/21 in TXSD Page 3 of 10
                                                                         LESSOR SHALL HAVE NO OBLIGATION TO                           MAINTAIN,
 Covenants. Lessee represents and warrants to Lessor that: (a) if        INSTALL, ERECT, LET, ADJUST OR SERVICE THE EQUIPMENT.
 Lessee is a corporation, partnership or limited liability entity,       LESSOR SHALL NOT BE LIABLE FOR ANY INDIRECT, SPECIAL
 Lessee is, and shall at all times hereafter be, duly organized and      OR CONSEQUENTIAL DAMAGES HOWSOEVER ARISING. ALL
 existing in good standing under the laws of the state indicated         OBLIGATIONS AND PAYMENTS UNDER THIS LEASE ARE
 above and has duly authorized the execution and performance of          ABSOLUTE, UNCONDITIONAL AND SHALL NOT BE SUBJECT TO
 this Lease; (b) the Equipment is being leased solely for business       ANY REDUCTION, RECOUPMENT, SETOFF, DEFENSE OR
 or commercial purposes and no amounts paid to the supplier for          COUNTERCLAIM FOR ANY REASON, INCLUDING, WITHOUT
 the acquisition by Lessor of the Equipment for lease to Lessee          LIMITATION, ANY MALFUNCTION, DEFECT OR INABILITY TO
 hereunder are for any purpose other than the actual price to            USE THE EQUIPMENT.
 purchase the Equipment (other than those amounts, if any,               11. Late Charges. In addition to Lessor’s other remedies set forth
 consented to by Lessor in writing in advance) and which amounts         above, for any Periodic Payment due hereunder which is not paid
 are to be repaid by Lessee pursuant to this Lease); (c) the             when due, Lessee shall pay a late charge of up to 10% percent of
 execution and performance of this Lease by Lessee does not              the amount that is overdue but no less than $25.00. The parties
 violate any law or regulation or, if Lessee is a corporation,           hereto agree that (a) the amount of such late charge represents a
 partnership or limited liability entity, Lessee’s corporate charter,    reasonable estimate of the cost that Lessor would incur in
 by-laws, partnership agreement, operating agreement, articles of        processing each delinquent payment by Lessee and that such late
 organization or the like (and the execution and performance of          charge shall be paid as liquidated damages for each delinquent
 this Lease has been authorized by all required corporate action on      payment, and (b) the payment of late charges and the payment of
 the part of Lessee), nor will the execution of this Lease constitute    Default Interest are distinct and separate from one another.
 a default under any agreement to which Lessee is now or                 Acceptance of any late charge or interest shall not constitute a
 hereafter a party; (d) this Lease and any and all ancillary             waiver of a Default with respect to the overdue amount or prevent
 documents, agreements and/or instruments relating thereto have          Lessor from exercising any other available rights and remedies
 been duly and validly executed and delivered by Lessee and              under this Lease, in equity and/or law.
 constitutes the valid and binding obligation of Lessee enforceable      12. Default and Remedies. A Default hereunder shall occur if
 against Lessee in accordance with its terms; (e) there are no suits     Lessee: (a) fails to pay the full amounts due and owing hereunder;
 or proceedings pending or threatened against or affecting Lessee        (b) breaches any term, covenant, condition or agreement herein; (c)
 which would impair the ability of Lessee to perform its obligations     made a false statement in any document submitted in connection
 under this Lease; (f) the execution and performance of this Lease       with this Lease; (d) becomes insolvent; (e) dies or ceases doing
 by Lessee does not require the consent or approval or                   business as a going concern; (f) if an entity sells all, or substantially
 authorization or order of, the giving of notice to, or the              all, of its assets, or if any event occurs which results in Lessee’s
 registration with, any Federal, state or other governmental             equity owners (as of the Commencement Date) owning less than
 authority or agency; (g) there has been no material adverse             50% of the total issued and outstanding voting equity of Lessee at
 change in the financial condition of Lessee or any guarantor of         any time thereafter; (g) makes an assignment for the benefit of
 any obligation(s) of Lessee under this Lease since the last             creditors; (h) files for protection under the United States Bankruptcy
 submission of financial information to Lessor; (h) no act or event      Code, as amended; (i) shall be involuntarily placed into a
 has occurred that violates, conflicts with or causes a breach under     bankruptcy or other involuntary proceeding, a trustee or receiver
 this Lease or any other agreement or instrument to which Lessee         shall be appointed for Lessee or its property which proceeding,
 is a party; and (i) Lessee is in compliance with, shall continue to     trustee or receiver remains in place for 30 days; (j) shall attempt to
 abide by and use the Equipment in accordance with all applicable        rescind Lessee's obligations under this Lease to Lessor and/or (k)
 Federal, state and local laws, rules and regulations. Lessee            shall suffer a material adverse change in its condition or affairs,
 expressly agrees and confirms that upon Lessee’s first submission       financial or otherwise, that in the sole opinion of Lessor materially
 of its application for financing, Lessee authorized, and hereby         increases the likelihood that the Lessee's obligations under this
 further authorizes, Lessor, in its sole and absolute discretion, to     Lease will not be performed and/or that Lessor may be unable to
 obtain one or more credit reports with respect to Lessee or any         recover or protect the Equipment. For purposes of this Section, the
 guarantor, from any bank, financial institution, credit reporting       term “Lessee” shall include each guarantor of this Lease. Upon any
 agency, trade reference and/or any other third party, at any time       Default, Lessor may, at its option: (a) seek any and all past due
 during the Term of this Lease or while this Lease shall remain in       sums due and owing hereunder and accelerate all future sums to be
 effect. During the Term, Lessee shall furnish Lessor within ten         due hereunder (including, but not limited to, all future Periodic
 (10) days of written request all financial statements, reports and      Payments less a applicable present value discount, at a rate of 3%,
 tax returns on Lessee and/or any guarantor requested by Lessor.         as of the date of Default) which sum shall then be due and owing as
 10. Disclaimer of Warranties. Lessee has selected both the              of the date of default; (b) cancel this Lease; (c) charge Lessee
 Equipment and the supplier of the Equipment. Lessee confirms            interest on all monies due to Lessor at the highest annual interest
 that Lessor is not the supplier of the Equipment, or its agent.         rate allowable by law (the “Default Interest”) on all sums due herein
 Lessor hereby assigns to Lessee, so long as no Default (as defined      from the due date thereof until receipt by Lessor; (d) enter any
 below) shall have occurred and be continuing hereunder, benefits        location with or without judicial process and take possession of the
 which Lessor may have under any warranty or the like affecting          Equipment; (e) enter and remain in the Equipment's location to
 the Equipment by the manufacturer or the supplier thereof,              prepare, sell, dispose and/or repossess the Equipment, without any
 provided however, that any recoveries shall be used to repair or        liability for rent or occupancy charges; (f) require Lessee to
 replace     the    Equipment.      LESSOR       DISCLAIMS       ALL     assemble the Equipment and any records pertaining thereto and
 WARRANTIES, AND MAKES NO REPRESENTATION OR                              make them available at a place designated by Lessor; (g) have all
 WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND AS TO                         other rights and remedies under the Uniform Commercial Code, as
 ANY     MATTER       WHATSOEVER,          INCLUDING,      WITHOUT       amended (the "Code") and/or applicable law; (h) recover from
 LIMITATION, AS TO TITLE, FITNESS, QUALITY, DESIGN,                      Lessee expenses of taking, storing, preparing for sale and/or, selling
 CONDITION,         CAPACITY,       SUITABILITY,       DURABILITY,       the Equipment (including Lessor's attorneys' fees, auctioneers and
 OPERATION, MERCHANTABILITY, PERFORMANCE, FITNESS                        storage fees, sales commissions and advertising expenses); and/or
 FOR ANY PARTICULAR PURPOSE, OR AS TO THE MATERIAL                       (i) dispose of the Equipment, in whole or in part, at a public or
 OR WORKMANSHIP OF ANY ITEM OF EQUIPMENT. LESSOR                         private sale. The net proceeds of such sale when received by
 SHALL NOT BE LIABLE TO LESSEE FOR ANY LOSS, DAMAGE                      Lessor shall be applied in Lessor's sole discretion to the sums due
 OR EXPENSE OF ANY KIND OR NATURE, CAUSED DIRECTLY                       hereunder. Lessee may dispose of the Equipment in its existing
 OR INDIRECTLY BY ANY EQUIPMENT OR BY ANY DEFECT OR                      condition or, at its election, may take such measures as it deems
 DEFECTS THEREIN OR BY THE USE OR MAINTENANCE                            necessary or advisable to repair, transport service, prepare for sale,
 THEREOF, OR BY THE REPAIR, SERVICING OR ADJUSTMENT                      modify and/or store the Equipment.
 THEREOF, OR BY ANY DELAY OR FAILURE TO PROVIDE ANY
 THEREOF, OR BY ANY INTERRUPTION OF SERVICE OR LOSS
 OF USE THEREOF, OR BY ANY LOSS OF BUSINESS
 WHATSOEVER AND HOWSOEVER CAUSED.




                                                       Exhibit A                                        ClickLease_000003
DocuSign Envelope ID: 88208F6F-846F-4ED4-A0FD-C54C3F5A45CE
                   Case 4:20-cv-04240 Document 13-1
 If Lessor disposes of the Equipment, Lessee shall pay any
                                                                         Filed on 03/02/21 in TXSD Page 4 of 10
                                                                          15. Assignment. Lessee may not assign this Lease or any of the
 deficiency remaining after application of the net proceeds, if any,      Equipment without Lessor’s express prior written consent, which
 to any amounts due. All of Lessor's remedies are cumulative, are         consent may be granted, withheld and/or conditioned in Lessor’s
 in addition to any other remedies provided for by law, and may, to       sole and absolute condition. All rights of Lessor in the Equipment
 the extent permitted by law, be exercised concurrently,                  and under this Lease may be assigned, pledged, mortgaged,
 separately or in any manner Lessor chooses. Lessor shall be              transferred or otherwise disposed of by Lessor, either in full or in
 entitled to an injunction or decree of specific performance to           part, without notice to Lessee. In the event of such assignment by
 enforce any of its rights. Lessee waives any requirements for the        Lessor, whether as security or otherwise, no breach or default by
 posting of a bond or other security in connection therewith.             Lessor shall excuse performance by Lessee, and in the event of
 13. Taxes and Indemnification. Lessee hereby assumes                     such default or breach by Lessor, Lessee shall pursue any rights on
 liability for, and shall fully indemnify, protect, save and keep         account thereof solely against Lessor and shall not assert against
 harmless Lessor, and Lessor's successors and assigns (whether or         assignee any defense, counterclaim or set-off which Lessee may
 not Lessee is in default), from and against: (i) any and all             have against Lessor. If Lessee is given notice of any such
 liabilities, obligations, damages, claims, actions, lawsuits, legal      assignment, Lessee agrees to acknowledge receipt thereof in
 fees, court costs, and expenses of any kind which may be                 writing and, if so directed, to pay such assignee the Periodic
 imposed on, incurred by or asserted at any time against Lessor,          Payments and other sums payable hereunder assigned.
 against the Equipment or any portion thereof, in any way relating        Notwithstanding any prohibition against the assignment of this
 to, resulting from or arising out of the acquisition, use or delivery    Lease, to the extent this Lease is appropriately or inappropriately
 (or redelivery) of the Equipment, in connection with this Lease, or      assigned, it shall be binding upon and shall inure to the benefit of
 Lessor's protection, preservation and/or enforcement of its rights       the heirs, survivors, personal representatives successors and
 hereunder, under any other obligations, agreements or                    assigns of the parties hereto.
 documents and/or applicable law; and (ii) any and all taxes,             16. Finance Lease. The parties agree that Article 2A - Leases of
 however designated, and any related interest or penalties arising        the Uniform Commercial Code (“Code”) shall apply hereto and this
 out of the ownership, use and operation of the Equipment                 Lease is intended to be and will be considered a “finance lease” as
 (collectively, "Taxes"). Lessee shall pay, when due, all Taxes in        defined in the Code. LESSEE HEREBY AGREES TO WAIVE ANY
 full. Notwithstanding the foregoing, if Lessor pays any Taxes            AND ALL RIGHTS AND REMEDIES AFFORDED BY SECTIONS
 owed by Lessee hereunder, Lessee shall reimburse Lessor for said         2A-508 THROUGH AND INCLUDING 2A-522 OF THE CODE,
 amount immediately upon demand, together with all processing             INCLUDING BUT NOT LIMITED TO THE RIGHT TO (A) CANCEL
 fees and charges imposed by Lessor. The indemnities set forth in         AND REPUDIATE THIS LEASE (B) REJECT OR REVOKE
 this Section shall survive the expiration or termination of this         ACCEPTANCE OF THE EQUIPMENT, (C) RECOVER DAMAGES
 Lease.                                                                   FROM LESSOR FOR BREACH OF WARRANTY OR FOR ANY
 14. End of Term Obligations. Lessee must provide written                 OTHER REASON, (D) CLAIM A SECURITY INTEREST IN ANY
 notice to the Lessor in accordance with the terms of the Lease,          EQUIPMENT IN LESSEE’S POSSESSION OR CONTROL, (E)
 between 30 and 90 days before the expiration of the Term of the          DEDUCT FROM THE PERIODIC PAYMENTS ALL OR ANY PART
 Lease, of Lessee's commitment to renew the Lease, return the             OF ANY CLAIMED DAMAGES RESULTING FROM LESSOR’S
 Equipment and/or purchase the Equipment (the "End of Term                DEFAULT UNDER THIS LEASE, (F) ACCEPT PARTIAL DELIVERY
 Notice"). In the event that Lessee fails to provide the End of Term      OF THE EQUIPMENT, (G) “COVER” BY MAKING A PURCHASE
 Notice timely to Lessor and in the manner set forth herein, then         OR LEASE OF OTHER EQUIPMENT IN SUBSTITUTION FOR THE
 the Term of the Lease shall automatically renew on a month-to-           EQUIPMENT DUE FROM LESSOR, (H) RECOVER FROM LESSOR
 month basis. Should the Lessee choose to return the Equipment            ANY GENERAL, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
 upon the expiration, or earlier termination or cancellation by           DAMAGES FOR ANY REASON WHATSOEVER, AND (I) SPECIFIC
 Lessor of this Lease, Lessee shall, at its own expense, deliver it by    PERFORMANCE, REPLEVIN OR THE LIKE FOR ANY OF THE
 such common carrier as Lessor may specify with freight prepaid           EQUIPMENT. IN ADDITION, TO THE EXTENT PERMITTED BY
 to such locations as Lessor shall specify and in the condition           APPLICABLE LAW, LESSEE ALSO HEREBY WAIVES ANY
 required under this Lease. The Equipment must be returned to             RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR
 Lessor in the same condition as when delivered to Lessee                 OTHERWISE, WHICH MAY REQUIRE LESSOR TO SELL,
 hereunder (ordinary wear and tear alone excepted), in such an            RELEASE OR OTHERWISE USE OR DISPOSE OF ANY OF THE
 operating condition that permits the Equipment to perform its            EQUIPMENT IN MITIGATION OF LESSOR’S DAMAGES, AS SET
 originally intended use, and free and clear of all liens,                FORTH IN THIS LEASE, OR THAT MAY OTHERWISE LIMIT OR
 encumbrances or rights of any third parties. Lessor shall have the       MODIFY ANY OF LESSOR’S RIGHTS AND REMEDIES UNDER
 right to enter upon any premises where the Equipment may be              THIS LEASE.
 located to perform any of Lessee’s obligations authorized by this
 Lease, and Lessee shall reimburse Lessor for all costs and               17. UCC Filing; Security Interest; Financing; Cross-
 expenses Lessor incurs in fulfilling such obligations. If Lessee         Collateralization. (a) Filing. Lessee hereby authorizes Lessor, at
 provides the proper End of Term Notice timely and then Lessee            Lessor’s option and as contemplated by the Code, to file one or
 fails to timely exercise and act on its commitment set forth in the      more financing statements covering the Equipment, signed only by
 End of Term Notice to renew this Lease, purchase the Equipment           Lessor and agrees to pay Lessor a fee for such filing, documenting,
 and/or return the Equipment all in accordance herewith, then the         recordings, stamp fees or taxes arising from the filing or recording
 Term of this Lease shall be extended at Lessor's sole option for a       of such instrument or statement (including, without limitation,
 period of no more than ninety (90) days (an "End of Term                 attorneys’ fees). The failure of Lessor to file or properly file any
 Default"). If the Term of this Lease is extended pursuant to the         financing statements or the modification, release, substitution,
 terms hereof, Lessee shall continue to pay the Periodic Payment          subordination or alteration of any security interest in the Equipment
 in effect prior to the expiration of the Term of this Lease, and all     shall in no way relieve Lessee or any guarantor thereof from its
 other provisions of this Lease shall continue to apply. Lessor’s         obligations under this Lease or any guaranty furnished in
 acceptance of any Periodic Payment after an End of Term Default          connection therewith; (b) Security Agreement. If this Lease is
 shall not constitute a renewal of the Term of this Lease, or a           deemed to be a lease intended as security or a secured transaction,
 waiver of Lessor’s right to prompt return of the Equipment in            then this Lease shall be deemed an authenticated security
 proper condition. If Lessee purchases the Equipment, it shall pay        agreement and Lessee expressly agrees that the Equipment leased
 the Purchase Option Amount set forth herein (and if not stated on        hereunder shall be pledged to Lessor as security for the
 the first page of this Agreement, for the fair market value set by       performance of all of Lessee’s obligations under this Lease; (c) if
 Lessor) thirty (30) days after the last Periodic Payment (or as          any portion of the Equipment to be leased hereunder is not deemed
 otherwise agreed in writing between Lessor and Lessee).                  goods as defined under Article 2A of the Code, then that portion is
                                                                          being financed at an interest rate of 9.95%; (d) Cross-
                                                                          Collateralization. All of the Equipment leased under this Lease shall
                                                                          secure all obligations under this Lease, any and all other
                                                                          agreements, document and/or loans Lessee may have with Lessor,
                                                                          and Lessor shall have a first-position security interest in such
                                                                          Equipment.




                                                        Exhibit A                                      ClickLease_000004
DocuSign Envelope ID: 88208F6F-846F-4ED4-A0FD-C54C3F5A45CE
                  Case 4:20-cv-04240 Document 13-1
 18. Power of Attorney. Lessee grants Lessor (and any third
                                                                        Filed on 03/02/21 in TXSD Page 5 of 10
                                                                         23. Marketing Communications. The Lessor, and any guarantor,
 party filing service company as chosen by Lessor) a specific            agree that by providing Lessor, now or in the future, with an email
 power of attorney for Lessor to use as follows: (1) Lessor may sign     address or telephone number for a wireless device, you expressly
 and file on Lessee’s behalf any document Lessor deems                   consent to receiving communications including email, voice and/or
 necessary to (i) perfect or protect Lessor’s interest in the            text messages from Lessor, Lessor's affiliates and/or assigns at that
 Equipment (or other collateral pledged to Lessor by Lessee); and        email address or telephone number, regardless of their purpose,
 (ii) make any changes to this Lease which are authorized by this        including, but not limited to, marketing or collection purposes.
 Lease; and (iii) to prepare and/or execute any documents                These calls and messages may be subject to charges from your
 necessary to enforce any of Lessor’s rights herein as to the            internet or wireless services provider. This consent is not a
 Equipment including but not limited to all documents necessary to       condition of doing business with, or making a purchase of, any
 transfer the title to the Equipment; and (2) Lessor may sign,           goods and/or services from Lessor. Lessee and any guarantor may
 endorse or negotiate for Lessor’s benefit any instrument                unsubscribe or opt-out of any further telemarketing calls or
 representing proceeds from any policy or insurance covering the         marketing text messages at any time.
 Equipment or any Collateral. Lessee specifically authorizes Lessor      24. Entire Agreement. This Lease and the documents executed
 to make any such amendment to this Lease which amendments               and delivered in connection herewith contain the entire agreement
 shall be incorporated into this Lease as if originally set forth        between the parties and none of the provisions of this Lease can be
 herein or therein (as applicable) in the event it is necessary to       amended, modified or waived, except in a writing signed by Lessee
 reflect a change in one or more of the following conditions: (a)        and Lessor (except as provided herein). All prior agreements,
 Lessor’s actual cost of procuring the Equipment, or providing the       representations and warranties of Lessor, whether written or verbal,
 Equipment to Lessee, (b) taxes and/or interest rates, or (c) a          are merged into this Lease and shall have no force and effect unless
 change in Periodic Payments as a result of (a) or (b), above            set forth herein in writing.
 (provided any change does not increase the aggregate of Periodic        25. Attorneys’ Fees and Expenses. Lessee will pay, or will upon
 Payments by more than 15%), or (d) the description of the               demand reimburse Lessor, for all of the out-of-pocket costs and
 Equipment. Lessor shall advise Lessee of any such amendments            expenses incurred by Lessor in connection with this Lease and/or
 described in this Section entitled “Power of Attorney”.                 Lessor’s purchase of any of the Equipment for lease hereunder,
 19. Further Assurances. Lessee shall execute and deliver to             including, without limitation, the fees and disbursements of any
 Lessor, upon Lessor’s request, such documents, agreements,              attorney specially retained by Lessor in connection with the
 instruments and assurances as Lessor deems necessary for the            preparation and review of this Lease and related documentation, if
 protection of Lessor’s ownership of the Equipment and for the           any, and all fees and disbursements of any attorney specially
 confirmation, validation and/or any other matter related to this        retained by Lessor to take any action or proceeding to enforce the
 Lease, any guaranty, Equipment, and/or any other related                terms of this Lease. Lessee shall also be liable for all attorneys’ fees
 document and Lessor’s rights thereunder. On the request of              and other expenses incurred by reason of any Default, the exercise
 Lessor, Lessee shall execute and deliver such further documents         of Lessor’s remedies, or the preservation or protection of Lessor’s
 and do such further acts as Lessor may reasonably request in            rights including, but not limited to, fees or expenses incurred in
 order to fully effect the purposes of this Lease, and any               connection with any litigation, appeal and/or bankruptcy
 assignment hereof.                                                      proceedings (including, but not limited to, relief from stay motions,
 20. Tax Treatment. No representations or warranty is, or has            cash collateral disputes, assumption/rejection motions and disputes
 been, made by Lessor as to the treatment for Federal, state or          regarding proposed disclosure statements and plans). In addition,
 local income tax purposes of this Lease or the Equipment or any         Lessee shall be liable for all costs and expenses incurred in
 rent or other payment made hereunder or in connection herewith.         connection with the return of the Equipment in accordance with the
 Lessor has not agreed to take or refrain from taking any action         terms of this Lease and any other applicable return conditions
 whatsoever in regard to such treatment.                                 contained herein or in placing such Equipment in the condition
 21. Severability and Waiver. If any provision of this Lease is          required by the applicable provisions of this Lease.
 held to be invalid or unenforceable by a court of competent
 jurisdiction, that provision shall be deemed ineffective to the         26. Governing Law, ALL MATTERS INVOLVING THE
 extent of such holding, but all other provisions of this Lease shall    CONSTRUCTION,            VALIDITY,        PERFORMANCE            AND
 nevertheless continue in full force and effect. If any provision is     ENFORCEMENT OF THIS LEASE AND/OR GUARANTY WILL BE
 held invalid or unenforceable by a court of competent jurisdiction      GOVERNED BY THE LAWS OF THE STATE OF UTAH, WITHOUT
 with respect to any particular circumstance, that provision shall       GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OR
 be deemed to be ineffective for that circumstance only, but shall       CHOICE OF LAW. Lessee hereby agrees that Lessor shall have the
 otherwise remain in full force and effect in all other                  option to choose the venue and forum of any litigation, action or
 circumstances. In no event shall the execution of this Lease            proceeding arising directly or indirectly from this Lease and Lessee
 constitute a waiver by Lessor of any preexisting Default in the         hereby consents that same may be heard in the State Courts of the
 performance of the terms and conditions hereof. In the event a          State of Utah or in the U.S. District Court for the District of Utah;
 court of competent jurisdiction rules that this Lease is a secured      provided, however, if Lessee commences any litigation, action or
 transaction governed by usury laws and that the interest rate           proceeding against Lessor, it may only do so in the State Courts of
 charged under this Lease exceeds the maximum rate of interest           the State of Utah or the U.S. District Court for the District of Utah.
 allowed by applicable law, then the effective rate of interest shall    The provisions of this paragraph do not prohibit Lessor from
 be automatically reduced to the maximum lawful rate available           commencing any necessary legal action or instituting any
 under the applicable usury laws.                                        appropriate proceeding in any court of competent jurisdiction or
 22. Notice. Except as otherwise provided in this Lease, any             venue. Lessee waives the personal service of any and all process
 notices, requests, demands and other communications required            upon Lessee herein and consents that all such service of process
 or permitted to be given hereunder by either Lessor or Lessee           may be sent to Lessee at the address hereinabove stated by either
 shall be in writing and shall be: (i) transmitted by e-mail delivery    (i) overnight delivery through (A) a nationally recognized company
 to the respective party's email address as set forth herein and/or      such as Federal Express or UPS, or (B) the United States Postal
 in Lessor's books and records; (ii) transmitted by postage pre-paid     Service (such as Express Mail or similar service), and service so
 first class certified mail to the address set forth herein and/or in    made by such overnight delivery shall be completed two (2) days
 Lessor's books and records; (iii) transmitted pre-paid by an            after the same has been posted as aforesaid, (ii) certified mail,
 overnight courier for priority next day delivery and shall bear the     return receipt requested, and service so made by such certified
 address as a party to this Lease shall furnish to the other in          mail shall be completed five (5) days after same has been posted as
 writing; or (iv) personally delivered. All notices and other            aforesaid or (iii) in accordance with applicable law. LESSEE
 communications shall be deemed to have been duly given,                 IRREVOCABLY WAIVES TRIAL BY JURY IN ANY LEGAL
 received and effective on: (i) the business day after the date of       PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE,
 transmission if by overnight delivery or if transmitted by e-mail       AND/OR ANY OF THE AGREEMENTS, DOCUMENTS AND/OR
 delivery; (ii) three business days after the date of posting if         INSTRUMENTS          EXECUTED        AND/OR        DELIVERED       IN
 transmitted by certified mail; or (iii) the date of receipt if          CONNECTION HEREWITH, AND ANY AND ALL RIGHT TO CLAIM
 delivered personally.                                                   OR RECOVER ANY PUNITIVE OR CONSEQUENTIAL DAMAGES
                                                                         OR ANY DAMAGES OTHER THAN (OR IN ADDITION TO)
                                                                         ACTUAL DIRECT DAMAGES.




                                                       Exhibit A                                       ClickLease_000005
DocuSign Envelope ID: 88208F6F-846F-4ED4-A0FD-C54C3F5A45CE
                Case 4:20-cv-04240 Document 13-1
 27. Execution. This Lease may be signed electronically and all
                                                                      Filed on 03/02/21 in TXSD Page 6 of 10
 signatures transmitted by facsimile, email, digital photographs or
 other electronic means shall for all purposes be deemed effective
 and binding. This Lease may be executed in one or more
 counterparts, each of which when taken together shall constitute
 a whole. This Lease which contains the manually applied
 signature of Lessor or an authoritative copy as defined by the
 Code, shall constitute the sole record of “chattel paper” for Code
 purposes.
 28. Supplier and Manufacturer Not an Agent. NEITHER A
 SUPPLIER OR A MANUFACTURER OF THE EQUIPMENT NOR
 ANY SALESMAN OR OTHER AGENT OF THE SUPPLIER OR
 MANUFACTURER IS AN AGENT OF LESSOR. NO SALESMAN
 OR AGENT OF THE SUPPLIER OR MANUFACTURER IS
 AUTHORIZED TO WAIVE OR ALTER ANY TERM OR
 CONDITION OF THIS LEASE AND ANY REPRESENTATION AS
 TO THE EQUIPMENT OR ANY OTHER MATTER BY THE
 SUPPLIER OR MANUFACTURER SHALL NOT IN ANY WAY
 AFFECT LESSEE’S DUTY TO MAKE THE PERIODIC
 PAYMENTS AND PERFORM ITS OTHER OBLIGATIONS SET
 FORTH IN THIS LEASE.




 IN WITNESS WHEREOF, the undersigned have executed this Lease as of the date first set

                                                                                               DOCUSIGN_1


                        LESSOR: CLICKLEASE LLC                                                 LESSEE

                              Doug Houlahan                                                Xavier Henderson

                                    NAME                                                        NAME


                                     CEO                                                       OWNER


                                    TITLE                                                       TITLE

                       dhoulahan@click-lease.com                                     felicia.hubbard2016@yahoo.com


                                Email Address                                                Email Address




                                                      Exhibit A                            ClickLease_000006
DocuSign Envelope ID: 88208F6F-846F-4ED4-A0FD-C54C3F5A45CE
               Case 4:20-cv-04240 Document 13-1 Filed on 03/02/21 in TXSD Page 7 of 10
                                                                                Commercial Lease Agreement No. 107880
                                                       ClickLease LLC

                                           AUTHORIZATION FOR ACH
                                                   (Repetitive)
                                     Return form to: funding@click-lease.com

 I authorize ClickLease LLC and or its assigns and the financial institution named below to initiate
 deductions from my checking/savings account for any and all amounts due under the Commercial
 Lease Agreement. This authority will remain in effect until I notify ClickLease LLC in writing to cancel it
 in such time as to afford the financial


                                                             Xavier Henderson
                                                        Business Name
                                                             7506 del glen ln
                                                              Address
                              Xavier Henderson                                      DOCUSIGN_1
                            Name — Please Print                                      Signature
                                                                                  DATE_SIGNED_1
                                                                                   8/16/2019
                           BANK OF AMERICA, N.A.
                          Name of Financial Institution
                                                                                       DATE
                                                       Xavier Henderson
                                                       Name on Account
                 Financial Institution Routing Number

                              Account Number




                                                   Exhibit A                               ClickLease_000007
DocuSign Envelope ID: 88208F6F-846F-4ED4-A0FD-C54C3F5A45CE
                Case 4:20-cv-04240 Document 13-1 Filed on 03/02/21 in TXSD Page 8 of 10
                                         Continuing Guaranty of Indebtedness


1. Guaranty. As an inducement to the granting of any loans, advances, leases or financial accommodations previously, now or
hereafter made or granted by ClickLease LLC, its successors and/or assigns (collectively, “Lessor”) to or for the account of
_________________________________
               Xavier Henderson              (“Lessee”), under any equipment lease agreements, master equipment lease
agreements and schedules thereto, equipment finance agreements, promissory notes, conditional sales contracts and/or other
agreements or obligations from Lessee to Lessor, now or hereafter executed (collectively, the “Lease Documents”), the
undersigned (whether one or more, “Guarantor”) hereby unconditionally, absolutely and irrevocably guarantees to Lessor (i) the
timely payment of all sums which may in any manner whatsoever be presently due and owing and of all sums which shall in the
future become in any manner whatsoever due and owing to Lessor from Lessee under the Lease Documents whether by
acceleration or otherwise; (ii) the due performance by Lessee of all its obligations under the Lease Documents; and (iii) the due
performance by any other Guarantor (if more than one) of all of the obligations under this Guaranty or any other documents
executed and delivered by another guarantor in favor of Lessor in connection



 2. Guarantor Agreements. Guarantor also agrees: (a) that this Guaranty is DIRECT, ABSOLUTE AND UNCONDITIONAL and
 may be enforced against any and all Guarantor(s) without (i) requiring Lessor first to resort to any other right, remedy or security or
 (ii) regard to the validity, regularity or enforceability of any obligation or purported obligation of Lessee under the Lease Documents
 or otherwise; (b) to indemnify Lessor and hold Lessor harmless from and against all obligations, demands and liabilities by
 whomsoever asserted and against all losses in any way suffered or incurred by Lessor as a result of or in any way arising out of
 transactions with Lessee, whether under the Lease Documents or otherwise; (c) that this Guaranty shall not be impaired by any
 modification or extension of the Lease Documents or any other agreement between Lessee and Lessor, nor by any modification or
 release of any of the Obligations hereby guaranteed or of any security therefor, nor by any agreement or arrangement whatsoever
 with Lessee or anyone else nor by Lessor’s failure to properly perfect its security interest in any collateral (whether intentionally or
 through Lessor’s acts or omissions), if any, securing Lessee’s obligations under the Lease Documents, and Guarantor consents
 that from time to time, without notice to or further consent from Guarantor, that any of the Obligations may be accelerated,
 cancelled, compromised, modified or waived as Lessor may, in its sole and absolute discretion, determine; (d) that Guarantor shall
 be liable to Lessor for all attorneys’ fees, courts costs, expenses and disbursements (collectively, “Expenses”) incurred by Lessor
 arising out of, or related to, this Guaranty and/or any of the Lease Documents (whether or not Lessee is in default thereof)
 including but not limited to Expenses incurred in connection with: (i) the enforcement of any of Lessor’s remedies; (ii) the defense
 of any claim or action brought against Lessor; (iii) any bankruptcy filing of Lessee and/or any Guarantor including the protection of
 Lessor’s interest in any bankruptcy filing of Lessee and/or any guarantor, whether or not Lessee and/or any guarantor are in
 default of any of the Lease Documents and/or a guaranty; (iv) the protection of Lessor’s rights under the Lease Documents; and (v)
 the pursuit of Lessee’s compliance with its obligations under the Lease Documents; (e) that Guarantor shall not have any right of
 subrogation, reimbursement or indemnity whatsoever, nor any right of recourse to security for the debts and obligations of Lessee
 to Guarantor, unless and until all of the Obligations have been paid in full; (f) that if Lessee or any Guarantor shall at any time
 become insolvent or make a general assignment for the benefit of creditors or if a petition in bankruptcy or any insolvency or
 reorganization proceedings shall be filed or commenced by or against Lessee or any Guarantor, any and all Obligations shall, at
 Lessor’s option, become immediately due and payable without notice; (g) if any payments received by Lessor from any source with
 respect to the Obligations and/or the Lease Documents, is set aside or required to be repaid, whether in any bankruptcy
 proceeding or otherwise, this Guaranty shall remain in full force and effect (or be reinstated) until Lessor has received and retained
 full payment of all Obligations, and Guarantor agrees to pay any such amount upon demand; (h) that Guarantor will not transfer
 any of its assets to any party without full and valuable consideration; (i) that this Guaranty is a continuing Guaranty which shall
 remain effective until all Obligations of Lessee to Lessor shall be paid in full; (j) that Guarantor cannot assign any of its obligations
 under this Guaranty;; and (k) that upon the death, dissolution (whether voluntary or otherwise) of Guarantor and/or if Guarantor
 shall no longer be in good standing in its state of incorporation or formation (as applicable), or any other jurisdiction where
 Guarantor is authorized to do business, any and all obligations of Guarantor shall, at Lessor’s option, become immediately due and
 payable.




                                                      Exhibit A                                    ClickLease_000008
DocuSign Envelope ID: 88208F6F-846F-4ED4-A0FD-C54C3F5A45CE
               Case 4:20-cv-04240 Document 13-1 Filed on 03/02/21 in TXSD Page 9 of 10
3. Representations and Warranties. Guarantor warrants and represents to and covenants with Lessor that: (a) this Guaranty
contains Guarantor’s entire agreement with respect to Guarantor’s guaranty of Lessee’s obligations to Lessor; (b) all prior
agreements, commitments, understandings, representations, warranties and negotiations in connection herewith, if any, are
hereby merged into this Guaranty; (c) Guarantor has received and reviewed all of the Lease Documents and all other
documentation giving rise to the Obligations and that it makes all of the express representations and warranties of a guarantor as
set forth in those documents as if they were made herein; (d) no oral representations shall in any manner whatsoever modify or
explain any of the terms and conditions of this Guaranty; (e) this Guaranty represents a valid and binding obligation on the part of
Guarantor; and (g) Guarantor acknowledges that it will receive substantial direct and indirect benefits from the transactions
contemplated by the Lease Documents and that the waivers and agreements set forth in this Guaranty are knowingly made in
contemplation of, and in exchange for, such benefits.

4. Independent Investigation. Guarantor acknowledges that Guarantor has made an independent investigation of the financial
condition of Lessee and gives this Guaranty based on that investigation and not upon any representations made by Lessor, any
supplier of the equipment being leased to Lessee and/or any other person. Guarantor agrees that any delay by Lessor in
exercising any or all of Lessor’s rights granted under this Guaranty shall not operate as a waiver of those rights.

5. Waivers GUARANTOR HEREBY WAIVES: NOTICE OF ACCEPTANCE HEREOF; THE RIGHT TO A JURY TRIAL IN ANY
ACTION HEREUNDER; PRESENTMENT, DEMAND AND PROTEST OF ANY INSTRUMENT AND NOTICE THEREOF; NOTICE
OF DEFAULT; ITS RIGHT TO A REASONABLE DISPOSITION OF ANY COLLATERAL REPOSSESSED FROM LESSEE, THE
BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING GUARANTOR’S LIABILITY UNDER THIS GUARANTY OR THE
ENFORCEMENT HEREOF; ALL OTHER NOTICES OR FORMALITIES TO WHICH GUARANTOR IS OR MIGHT BE ENTITLED
WHETHER BY LAW OR OTHERWISE; ALL RIGHTS OF SET-OFF; AND ANY RIGHT IT MAY HAVE TO ASSERT, BY WAY OF
COUNTERCLAIM OR AFFIRMATIVE DEFENSE IN ANY ACTION TO ENFORCE LESSOR’S RIGHTS HEREUNDER, ANY
CLAIM WHATSOEVER AGAINST LESSOR.

6. Tax Returns. Guarantor shall provide Lessor, upon written request of Lessor, Guarantor’s personal financial statement, Federal
and state income tax returns and any other financial statement, tax return or other information requested within ten (10) days of
written notice.

7. Successors and Assigns. This Guaranty shall be binding upon the successors and assigns of Guarantor and shall inure to the
benefit of Lessor’s successors, representatives, affiliates and assigns. If more than one person or entity shall execute this
Guaranty, as a Guarantor, (i) the terms and conditions of this Guaranty shall apply to each of them, (ii) the term Guarantor shall
apply to each of the undersigned executing this Guaranty, and (iii) it shall be jointly and severally enforceable by Lessor against
each Guarantor.



8. Governing Law and Enforcement of Claims. All matters involving the construction, validity, performance and enforcement of
this Guaranty will be governed by the laws of the State of Utah, without giving effect to principles of conflicts of law or choice of
law. Guarantor hereby agrees that Lessor shall have the option to choose the venue and forum of any litigation, action or
proceeding arising directly or indirectly from the Lease Documents and/or this Guaranty and Guarantor hereby consents that same
may be heard in the State Courts of the State of Utah or in the U.S. District Court for the District of Utah; provided, however, if
Guarantor commences any litigation, action or proceeding against Lessor, it may only do so in the State Courts of the State of
Utah or the U.S. District Court for the District of Utah. The provisions of this paragraph are not exclusive insofar as Lessor is
concerned and do not prohibit Lessor from commencing any necessary legal action or instituting any appropriate proceeding in any
court of competent jurisdiction or venue. Guarantor waives the personal service of any and all process upon Guarantor herein and
consents that all such service of process may be sent to Guarantor at the address stated below by either (i) overnight delivery
through (A) a nationally recognized company such as Federal Express or UPS, or (B) the United States Postal Service (such as
Express Mail or similar service), and service so made by such overnight delivery shall be completed 2 days after the same has
been posted as aforesaid, (ii) certified mail, return receipt requested, and service so made by such certified mail shall be
completed 5 days after same has been posted as aforesaid or (iii) in accordance with applicable law.

9. Counterparts. This Guaranty may be signed (i) in counterparts and (ii) electronically and all signatures transmitted by facsimile,
email, digital photography or other electronic means shall for all purposes be deemed effective and binding.




              DOCUSIGN_1                 Xavier Henderson         7506 del glen ln
        _______________________/_______________________________/_________________/____                                        _
              Signature       Print Name of Owner/Guarantor                Address                                   #SSN




                                                    Exhibit A                                   ClickLease_000009
DocuSign Envelope ID: C0CD8C7B-B0C2-4F95-8DDA-0BB956624A4A
                Case 4:20-cv-04240 Document 13-1 Filed on 03/02/21 in TXSD Page 10 of 10

        First Amendment to Equipment Lease Agreement ________________
                                                     LES-0000002718



                                          First Amendment to Equipment Lease Agreement

        This First Amendment (“First Amendment”) to Equipment Lease Agreement __________________
                                                                                 LES-0000002718      is entered into
             14thday of April 2020 Between ClickLease LLC (the ”Lessor”) and ___________________
        this ___                                                              Xavier Henderson   (the “Lessee”).

                                                                     Recitals

                a) The Lessor and Lessee are parties to the Equipment Lease Agreement reference above (as it may be
                   amended or modified from time to time, the “LEASE”) and related agreements,
                   instruments, and documents (collectively the “LEASE”).

                b) Whereas, the LEASE provided for 22              ________ with a purchase option of _________
                                                   __ payments of 358.03                              716.06
                   commencing on ________________
                                  8/20/2019           and due on the 5th day of each consecutive month thereafter.

               Now therefore, in consideration of the Lessee’s inability to make the required monthly payments due under
        the LEASE, Lessor and Lessee hereby agree to amend the payment terms as follows:

        Extend the term of the LEASE by 3 months. The additional 3 payments of _________,
                                                                                  119.34       plus applicable taxes, will
        commence on the next scheduled payment date and continue on that same day of each of the next two consecutive
        months, at which time the regular lease payment of _________
                                                            358.03   will resume for the duration of the LEASE.

              Except as expressly provided in this Amendment, all other terms, conditions, covenants and provisions in the
        LEASE shall be and remain in full force and effect as written, unmodified hereby. In the event of any conflict of the
        terms of this Amendment and the LEASE, this Amendment shall control. In no manner shall this Amendment impair
        the obligations, liabilities, liens or security interest represented in the LEASE, nor shall such lien, or liens or security
        interest be in any manner waived or impaired or diminished.

              No act, delay, omission or course of dealing between Lessor and Lessee or Guarantors, or any of them, will
        be a waiver of any of Lessoror’s rights or remedies under the LEASE documents, including but not limited to the
        continuing guaranty of indebtedness, and no waiver change, modification or discharge of this Amendment or any
        obligation created hereby will be effective unless in writing signed by Lessor.

              THE UNDERSIGNED ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AMENDMENT
        AND AGREES TO ITS TERMS. IN ADDITION, EACH GUARANTOR/DEBTOR UNDERSTANDS THAT THE
        ORIGINAL CONTINUING GUARANTY OF INDEBTEDNESS IS EFFECTIVE UPON GUARANTOR’S/LESSEE’S
        EXECUTION AND DELIVERY OF THIS AMENDMENT TO LESSOR AND THAT THE CONTINUING GUARANTY
        OF INDEBTEDNESS WILL CONTINUE UNTIL THE DEBT HAS BEEN PAID IN FULL. NO FORMAL
        ACCEPTANCE BY CREDITOR IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE.

         DEBTOR:

        ___________________
        Xavier Henderson

        ___________________
        Signature

        Date: _______________
               4/14/2020




                                                                                                                      Page 1 of 1


                                                       Exhibit A                                     ClickLease_000010
